Title: From Benjamin Franklin to Thomas Cushing, 2 December 1772
From: Franklin, Benjamin
To: Cushing, Thomas


The interview described in the first part of this letter involved Franklin further in the developing crisis in Massachusetts, and the enclosure he described in the second part inflamed that crisis and deeply affected the remainder of his English mission. The importance of the letter is obvious, and so are the problems that it raises.
The subject of the interview was a petition from the Massachusetts House against the crown’s paying the Governor’s salary, on the ground that the House controlled it as a matter of right. Franklin had presented the petition in November. The Secretary, in accepting it, had tacitly acknowledged what his predecessor had denied, the American’s position as agent of the House; but the document itself was scarcely designed to inaugurate an era of reconciliation under the new regime. Dartmouth faced a dilemma. The right claimed by the House was sure, he knew, to meet angry rejection, which would further heat the atmosphere in Massachusetts; yet his refusing to forward the claim would reinforce the colonists’ grievance that they were denied access to the throne. His solution was to delay, obviously in the hope that time would cool tempers in Boston, moderate open defiance, and so permit him to use his good offices. In the interview he agreed to transmit the petition if the agent insisted, but urged him to withhold it pending consultation with his constituents. Now that they had a friend in the American department, the Minister implied, they might change their tune. Franklin had little hope that they would, and said so; but in the end he reluctantly agreed.
The interview was a promising moment, it might seem, for two influential men of intelligence and good will, if they wanted reconciliation, to search together for possible means. But the search did not go far. Dartmouth, if he was quoted aright, advanced nothing immediately constructive; all he offered was delay, which would be constructive only if Massachusetts gave him room to maneuver. Franklin accepted the offer, which he clearly believed would not change his constituents’ stand, and stopped there. He could not have done more, it may be argued, without compromising his own stand. In January, writing to Cushing, he had opposed a royal salary for the Governor, and to Cooper he had explained why: only through financial control of the chief executive could the House prevent implementation of illegal instructions from the crown. When the agent first saw the petition, and found that the House claimed such control by constitutional right, he showed no sign of uneasiness. When he agreed to withhold the petition until it was reconsidered, he touched on the possibility that in doing so his constituents might wish, not to retreat from their claim, but to add to it all their other grievances. What he seems to have hoped was that they would be sufficiently mollified by Hillsborough’s removal to change the tone rather than the substance of their demands. He, like Dartmouth, was buying time. He had no way of knowing that the purchase would prove useless because the House, far from being mollified, was becoming still more intransigent.
His desire to lessen that intransigence was the motive he gave for sending the packet of correspondence that he enclosed with his letter. The motive has been impugned and defended from that day to this; his decision to forward the packet was probably the most controversial act of his career. What he sent were private letters written some years before by Thomas Hutchinson, Andrew Oliver, and others to a mutual friend in London, Thomas Whately. How he acquired the correspondence is a question still wrapped in mystery, and hence open to fascinating if inconclusive conjecture; so is the much more crucial question of why he sent it. The mystery is worth examining even if it cannot be solved, but first a sketch of the background.
Thomas Hutchinson and his wife’s brother-in-law, Andrew Oliver, were scions of distinguished Boston families and had long been prominent in the provincial government. Prominence did not mean popularity; neither one had held elective office for many years, and both had numerous enemies. At the time the letters were written, between 1767 and 1769, Oliver was secretary of Massachusetts and Hutchinson was chief justice and lieutenant governor. Oliver managed extensive local property of an English family related to Whately, and in this way got into correspondence with him. Hutchinson’s correspondence was probably arranged through the other Bostonian who figures largely in the affair, John Temple.
Temple has appeared frequently in earlier volumes, for he was an old acquaintance of Franklin and his son. He was also a distant relative of Earl Temple and his brother, George Grenville, and used this connection for all it was worth. In 1761 he was appointed Surveyor General of the Customs for the northern colonies, and soon afterward stretched his authority by appointing Timothy Folger customs collector of Nantucket. Folger was eventually dismissed. Temple married the daughter of James Bowdoin, Franklin’s old friend, and became as popular with the mercantile community as he was unpopular with his fellow officials. When he was named to the Board of Customs Commissioners in 1767, his bias toward the Americans outraged the other members; and his conduct was a theme of Hutchinson’s and Oliver’s letters. In 1770 Temple was recalled, and he arrived in England at a time when he could have purloined the letters.
So much for the chief American dramatis personae. The chief known protagonists in England, aside from Franklin himself, were George Grenville and Thomas Whately. Grenville, after having been the King’s first minister for the two fateful years that culminated in passage of the Stamp Act, became a leader of opposition until his death in 1770, and worked consistently against any policy that might be construed as surrender to colonial demands. His lieutenant, protégé, and confidant was Whately, an M.P. who during the years in power had been a secretary of the Treasury, and during the years of opposition was the manager and principal strategist of the Grenville faction in the House of Commons.
For any one who wished to maintain a firm line with the colonies, Hutchinson and Oliver were useful correspondents. Their letters were full of violence and threats of violence against royal officials in Boston, and hence were fuel for British resentment. The writers indicated that the members of the Board of Customs Commissioners, John Temple excepted, went in fear of their lives, and that public order was breaking down under pressure of the mob. Oliver argued in 1767 that royal officials must be paid by the crown, an argument that had already been accepted by the framers of the Townshend Acts; he also proposed altering the charter to create an order of patricians, from which the Council would be chosen. Hutchinson insisted that the only way to avert disaster was to remove government gradually from popular control, and to secure the dependence of the province at the cost, much as it pained him, of abridging “what are called English liberties”; for no distant colony could be so governed as to give its inhabitants the same liberty as those of the mother country. In general, although both men clearly wanted an uncompromising ministerial policy, they did not say what it should be. They viewed with alarm, as might be expected of conservatives in power and threatened by violence, and they waited hopefully for the administration to act. They did not, in short, instigate repressive measures, as Franklin says they did; they argued that such measures were necessary, but in these letters they did not specify any.
At some time after the beginning of 1770 a packet of the correspondence, perhaps a random sample, began the wanderings that brought it into Franklin’s hands. By the time it reached him Grenville and Whately had died, the first in November of 1770 and the second in June of 1772. Either man may have lent the letters to some one who failed to return them, or they may have disappeared after Whately’s death, when his papers came to his brother and executor, William Whately, a London banker. All that can be established is that they vanished, and that Franklin had them by the beginning of December, 1772; he always kept silent about when and from whom he obtained them. He sent the originals to Cushing, with strict injunctions against publicizing them. Whether or not he was naïf enough to believe that the injunctions would be respected, they were ignored; the letters were printed in Boston, and the recriminations began.
The man most strongly suspected, then and since, of having purloined the correspondence was John Temple. By the time he reached London from America, Grenville had died and left his papers—which may or may not have included the letters—to his brother and executor, Lord Temple; even a distant relative might have had access to them. If, on the other hand, the letters remained with Whately, John Temple also had access to them. He was frequently in touch with Thomas and, four months after his death, called on William Whately to look for correspondence of his own, and for a time was left alone with the papers. After the letters became a cause célèbre, word of this October visit got around. Temple and William Whately were under a cloud, each as a possible culprit, and in trying to exonerate themselves they quarreled publicly with one another. The result was a duel in December, 1773. At that point Franklin broke his silence. He announced in the press that he alone had obtained and transmitted the letters, that they had never been in William Whately’s possession, and that Temple therefore could not have taken them from him. Whately later sued Franklin in Chancery to force him to reveal how he had acquired them. Unfortunately for the historian, however, the defendant left the country before the suit was concluded, and little record of it remains.
This is all of the story that can be reconstructed with reasonable assurance. What little more Franklin had to say is not enlightening. The letters, according to him, were being handed about in England to discredit the colonists; but he apparently did not know of their existence until at some point he was in conversation with “a Gentleman of Character and Distinction,” who assured him that colonial grievances arose from policies proposed to the government “by some of the most respectable among the Americans themselves.” The gentleman, whom we shall have to call X, found Franklin incredulous, offered to convince him and through him his countrymen, and returned a few days later with the letters in question; eventually he consented to have the originals sent to Boston, on condition that they be kept from the public and that his name be concealed. Franklin’s only other significant statements were two: that Thomas Whately delivered the letters to some one; and that Grenville, “the Centre to which flow’d all the Correspondence inimical to America,” lent them to some one and died before they were returned, whereupon they started on their wanderings. If either statement is true, the some one could have been X, who showed the packet to a number of people before bringing it to Franklin. Or it could have been taken by a quite different person, who passed it on to another, so that it went through many hands before coming to Craven Street; in that case X need not have had any connection with Grenville or Whately, or any opportunity to get at the papers of either one.
Motive, rather than opportunity, may give some ground for conjecturing X’s identity. Two possible motives come to mind, a dislike of Hutchinson and a desire, if Franklin is to be believed, to demonstrate that some of the most respectable Americans had asked for and obtained the measures, now branded as grievances, that they considered necessary for the welfare of the colonies. Any one familiar with the situation in Boston must have known that the letters would arouse particular fury against the Governor. If that was X’s purpose, he may have intended his ban on publication to be ignored, as it was. But who in England had reason for such an attack? Certainly John Temple, who blamed his dismissal from the customs post on Hutchinson; Temple knew Boston, and Franklin knew him. Thomas Pownall seems at first glance to be another possibility, because he had ambitions to return to his former governorship. He was on good terms with leaders in Boston, and on good enough terms with the ministry to be a candidate for the position if it fell vacant. But he must have known that undermining the incumbent’s position in Massachusetts might well strengthen it in Whitehall, where governors were made and unmade, and hence was no sure way to create the vacancy; ambition gave Pownall at best a questionable motive for acting as X did. The search for that faceless person among Hutchinson’s possible ill-wishers turns up nothing conclusive.
X’s desire to put the onus of past British policy on American shoulders reveals little about his motives. He may have been trying to exculpate the Pitt—Grafton administration and smooth the path of the present one by diverting colonial bitterness elsewhere; he may equally well have realized that he was stirring up more trouble. But in either case why the strict injunction to keep his name secret? If he purloined the letters, he had every reason to conceal his part in the affair. If he came by them honestly, he was perhaps so situated that he could not afford to have the part known. All that can reasonably be conjectured about him is that he was less oblivious than the Grenvillites to American opinion, and that he had a guilty conscience or a delicate position or both. These supposititious clues do not identify him, but they do invite further speculation.
Temple again is a strong candidate. He was bitter against Hutchinson, and presumably against the North administration because it had recalled him. But it had also reimbursed him with an English customs post; he was therefore a placeman who, if his taking the letters should ever transpire, stood to be ruined again. No one else is known to have had such a good opportunity for taking them, and he fulfills our other conjectural criteria for X.
Another candidate, intriguing though less likely, is William Strahan. In late 1769 and early 1770 he was doing what he could to circulate Franklin’s statement on the colonial question among politicians in London. Assume for the moment that one of them was Grenville, whom Strahan respected as a pillar of the opposition; assume that the former minister responded to Franklin’s views by insisting that the Bostonians must be brought to heel because they were defying all authority, and by giving Strahan the letters to prove his point. Such assumptions droop without support, and here there is only a little. In the early months of 1770 Strahan spoke of accounts from America that were working against conciliation, and commented on the difference between Franklin’s and his opinions and sources of information; what his own sources were he did not say. We have no evidence that the two men were in close touch again until August, 1772, when they apparently met at least twice within a few days. These could have been the two crucial meetings that Franklin, according to his story, had with X: at the first the conversation ranged over the colonial issue, and at the second the letters changed hands.
  But at that point conjecture runs into difficulties. If Strahan produced the packet, why did he do it then? Dartmouth had just succeeded Hillsborough, and the hope of reconciliation was brightening; also the ambitions of the Walpole Company, in which Strahan was involved, seemed about to be realized. Why did he not let well enough alone?
The answer may lie partly in his political views and partly in his character. His position on the colonial question was between Franklin’s and the Grenvillites’: although he consistently supported the principle of Parliamentary taxation, he had favored partial repeal of the Townshend duties. In 1771 he had concocted a plan for Anglo-American union, to be presented to those in power; he boasted of knowing “some of our Great Men, who are in the Secret of Affairs.” He had, as this suggests, a high if unwarranted opinion of his political connections, and preened himself on his sources of information. If he told Franklin that British policy had been based on advice of prominent Americans, and was challenged for proof, he might well have produced it without weighing the consequences for any one but himself. A pledge to keep his name secret would have been a natural precaution, not so much because of his conscience—he could be cavalier about private letters—as because of his position: a printer doing business with the government was open to reprisals. He may even have taken the further precaution of securing the pledge in writing, for in later years he is said to have had in his possession an extract in Franklin’s hand of this letter to Cushing. But hearsay and supposition add up to nothing more than a possibility. The secret that Franklin kept is still as safe as it was with him; X, like Junius, remains unknown.
The question of his identity is much less important than the question of why Franklin sent the letters. The reasons that he gave are clear enough: his resentment of the British government decreased, he said, on discovering that its policies had been instigated by Americans; and he assumed that the discovery would have the same effect on his Boston friends. His aim was to reconcile them to the mother country, in short, at Hutchinson’s and Oliver’s expense. But if this was his real aim he was not thinking clearly. He knew, and had a petition from the House of Representatives to prove it, that the Governor was at loggerheads with the legislature because he had followed instructions from Whitehall. Directing anger at him, as instigator of the policies behind the instructions, could not conceivably divert it from the government that had made those policies its own, but could only exacerbate the quarrel. Franklin admitted as much later. He had been glad to accept X’s condition of keeping the letters secret, he said, because he feared that publishing them would produce violence in Massachusetts. That fear runs counter to his claim, to which he consistently adhered, that he was hoping to improve Anglo-American relations.
He later added another point that must be taken into account. Disclosing the letters gave the government the chance to seek reconciliation, he asserted, by laying the blame for the quarrel where it belonged, on the writers, and shifting to a more liberal policy; but Whitehall ignored the opportunity. The furor against Hutchinson and Oliver, in other words, could and should have led to their replacement by more conciliatory officials backed by a more conciliatory minister. Dartmouth seemed ready to inaugurate a new era if given an opening, which Franklin may have believed that he was providing. In that case, however, his miscalculation was spectacular, and does small credit to his acumen.
If the promotion of harmony is ruled out as an implausible motive, Franklin’s relationship with his constituents remains. Their increasing opposition to royal authority was revealed in their petition, which the interview he describes with Dartmouth had just dissuaded him from presenting; and that opposition must have disturbed him because it threatened his concept of the empire. In an unreflecting moment he may really have believed that he could improve the situation by shifting the focus of argument from theories to personalities. About the former he was not yet fully decided; about the latter he was. His anger at the writers, if it was as genuine as it seems, doubtless made their exposure appear to be a service to Massachusetts.
At that particular moment such a service was timely, for his handling of the petition laid him open to criticism in Boston. He had earlier castigated his predecessor, Dennys DeBerdt, for delay in presenting a petition. Now he himself was not only delaying one but referring it back, at Dartmouth’s behest, for reconsideration. His announcement to Cushing that he had reluctantly agreed to do so was followed immediately by his announcement of the letters. This juxtaposition may have been more than coincidence, or it may not. All we know of his reasons for sending the correspondence is what he tells us, and that may be interpreted as anything between deception or self-deception at one extreme and the truth at the other. The verdict of history may perhaps be the one that John Dryden gave on another controversial episode:
Succeeding times did equal folly call
Believing nothing or believing all.
 
Sir,
London, Dec. 2. 1772
The above is a Copy of my last, and no Ship has since sailed for Boston. A few Days after my leaving your Petition with Lord Dartmouth, his Lordship sent for me to discourse with me upon it. After a long Audience he was pleas’d to say, That notwithstanding all I had said or that could be said in Support of the Petition, he was sure the Presenting it at this time could not possibly produce any Good; That the King would be exceedingly offended, but what Steps he would take upon it was uncertain; perhaps he would require the Opinion of the Judges or Government Lawyers, which would surely be against us; perhaps he might lay it before Parliament, and so the Censure of both Houses would be drawn down upon us; the most favourable thing to be expected was, a severe Reprimand to the Assembly by Order of his Majesty; the natural Consequence of which must be, more Discontent and Uneasiness in the Province. That possess’d as he was with great Good-will for New-England, he was extreamly unwilling that one of the first Acts of his Administration with regard to the Massachusetts should be of so unpleasant a nature: That Minds had been heated and irritated on both sides the Water, but he hoped those Heats were now cooling, and he was averse to any Addition of fresh Fuel: That as I had delivered the Petition to him officially, he must present it if I insisted upon it; but he wished I would first consult my Constituents, who might possibly on Reconsideration think fit to order its being deferred. I answered, that the great Majority with which the Petition, and the Resolves on which it was founded, were carried thro’ the House, made it scarce expectable that their Order would be countermanded; that the slighting, evading or refusing to receive Petitions from the Colonies on some late Occasions by the Parliament, had occasioned a total Loss of the Respect for and Confidence in that Body, formerly subsisting so strongly in America, and brought on a Questioning of their Authority: That his Lordship might observe, Petitions came no more from thence to Parliament, but to the King only; That the King appeared to be now the only Connection between the two Countries; and that, as a continued Union was essentially necessary to the Well-being of the whole Empire, I should be sorry to see that Link weakened as the other had been: That I thought it a dangerous thing for any Government to refuse receiving Petitions, and thereby prevent the Subjects from giving Vent to their Griefs. His Lordship interrupted me by replying, that he did not refuse to deliver the Petition; that it should never be justly said of him that he intercepted the Complaints of his Majesty’s Subjects, and that he must and would present it, as he had said before, whenever I should absolutely require it; but from Motives of pure Good will to the Province, he only wish’d me not to insist on it, ’till I should receive fresh Orders. Finally, considering that since the Petition was ordered, there has been a Change in the American Administration; that the present Minister was our Friend in the Repeal of the Stamp-Act, and seems still to have good Dispositions towards us; that you had mention’d to me the Probability that the House would have remonstrated on all their other Grievances, had not their Time been taken up with the difficult Business of a general Valuation; and, since the Complaint of this Petition alone was likely to give Offence, it might perhaps be judg’d adviseable to give the Offence of all our Complaints at once, rather than in Parts and after a Reprimand received; I say, upon the whole I thought it best not to disoblige him in the Beginning of his Administration, by refusing him what he seem’d so desirous of, a Delay at least in presenting the Petition, till farther Directions should be received from my Constituents. If after Deliberation they should send me fresh Orders, I shall immediately obey them: And the Application itself may possibly derive greater Weight from the Reconsideration given it, while the Temper of the House may be thought somewhat calmed by the Removal of a Minister who had render’d himself so obnoxious to them. Accordingly I consented to the Delay desired, wherein I hope my Conduct will not be disapproved.
On this Occasion I think it fit to acquaint you that there has lately fallen into my Hands Part of a Correspondence, that I have reason to believe laid the Foundation of most if not all our present Grievances. I am not at liberty to tell thro’ what Channel I receiv’d it; and I have engag’d that it shall not be printed, nor any Copies taken of the whole or any part of it; but I am allow’d and desired to let it be seen by some Men of Worth in the Province for their Satisfaction only. In confidence of your preserving inviolably my Engagement, I send you enclos’d the original Letters, to obviate every Pretence of Unfairness in Copying, Interpolation or Omission. The Hands of the Gentlemen will be well known. Possibly they may not like such an Exposal of their Conduct, however tenderly and privately it may be managed. But if they are good Men, and agree that all good Men wish a good Understanding and Harmony to subsist between the Colonies and their Mother Country, they ought the less to regret, that at the small Expence of their Reputation for Sincerity and Publick Spirit among their Compatriots, so desirable an Event may in some degree be forwarded. For my own Part, I cannot but acknowledge, that my Resentment against this Country, for its arbitrary Measures in governing us, conducted by the late Minister, has, since my Conviction by these Papers, that those Measures were projected, advised and called for by Men of Character among ourselves, and whose Advice must therefore be attended with all the Weight that was proper to mislead, and which could therefore scarce fail of Misleading; my own Resentment, I say, has by this means been considerably abated. I therefore wish I was at Liberty to make the Letters publick; but as I am not, I can only allow them to be seen by yourself, by the other Gentlemen of the Committee of Correspondence, by Messrs. Bowdoin, and Pitts, of the Council, and Drs. Chauncey, Cooper and Winthrop, with a few such other Gentlemen as you may think it fit to show them to. After being some Months in your Possession, you are requested to return them to me.
As to the Writers, I can easily as well as charitably conceive it possible, that a Man educated in Prepossessions of the unbounded Authority of Parliament, &c. may think unjustifiable every Opposition even to its unconstitutional Exertions, and imagine it their Duty to suppress, as much as in them lies, such Opposition. But when I find them bartering away the Liberties of their native Country for Posts, and negociating for Salaries and Pensions, for which the Money is to be squeezed from the People; and, conscious of the Odium these might be attended with, calling for Troops to protect and secure the Enjoyment of them; when I see them exciting Jealousies in the Crown, and provoking it to Wrath against a great Part of its faithful Subjects; creating Enmities between the different Countries of which the Empire consists; occasioning a great Expence to the new Country for the Payment of needless Gratifications to useless Officers and Enemies; and to the old for Suppressing or Preventing imaginary Rebellions in the new; I cannot but doubt their Sincerity even in the political Principles they profess; and deem them mere Time-servers, seeking their own private Emolument thro’ any Quantity of Publick Mischief; Betrayers of the Interest, not of their Native Country only, but of the Government they pretend to serve, and of the whole English Empire. With the greatest Esteem and Respect, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin
